DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Billig on 5/3/2021.
The application has been amended as follows: Claims 1, 11 and 16 are amended. Claim 3 is canceled.
1.	(Currently Amended)  A method of distributing access control in a distributed ledger, the method comprising:
	receiving a payload at a voted principal of a plurality of networked minors, the principal including a selected minor determined by the plurality of minors;
	verifying a user from the payload via a consensus of the minors, the minors including a ledger of user data, the payload verified against the distributed ledger of user data, the payload does not include user information included in the distributed ledger; 
	preparing a response packet having an authentication unit via the minors, wherein the minors generate a response token for the response packet and a first minor of the plurality of minors to generate the response token notifies other minors of the plurality of minors to stop generating the response token, the response packet provided via the principal; and
	updating the distributed ledger to include the authentication unit.

11.	(Currently Amended)  A computer readable storage device, which is not a propagating signal, to store computer executable instructions to control a processor to:
	receive a payload at a voted principal of a plurality of networked minors, the principal including a selected minor determined by the plurality of minors;
	verify a user from the payload via a consensus of the plurality of minors, the minors including a distributed ledger of user data, the payload verified against the ledger of user data, the payload does not include user information included in the distributed ledger; 
	prepare a response packet having an authentication unit via the networked minors, wherein the minors generate a response token for the response packet and a first minor of the plurality of minors to generate the response token notifies other minors of the plurality of minors to stop generating the response token, the response packet provided via the principal; and
	update a distributed ledger to include the authentication unit.
16.	(Currently Amended)  A system, comprising:
	a memory device to store a set of instructions; and
	a processor to execute the set of instructions to:
	receive a payload at a voted principal of a plurality of networked minors, the principal including a selected minor determined by the plurality of minors;
	verify a user from the payload via a consensus of the plurality of minors, the minors including a distributed ledger of user data, the payload verified against the ledger of user data, the payload does not include user information included in the distributed ledger; 
	prepare a response packet having an authentication unit via the networked minors, wherein the minors generate a response token for the response packet and a first minor of the plurality of minors to generate the response token notifies other minors of the plurality of minors to stop generating the response token, the response packet provided via the principal; and
	update the distributed ledger to include the authentication unit.

Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of verifying a user from the payload via a consensus of minors, the minors including a ledger of user data, the payload verified against the distributed ledger of user data and does not include user information included in the distributed ledger; preparing a response packet having an authentication unit via the minors, wherein the minors generate a response token for the response packet and a first minor of the plurality of minors to generate the response token notifies other minors of the plurality of minors to stop generating the response token, the response packet provided via the principal.  
The prior art disclosed by Makmel teaches a request for authentication of an identity by determining, based on a distributed ledger, a dynamic credibility score for the identity; determining whether the dynamic credibility score for the identity can be validated by consensus by at least a subset of distributed verification services, based on whether the dynamic credibility score for the identity is within a range of variance from one or more credibility scores for the identity determined by the subset of the plurality of distributed verification services; and determining, based on whether the dynamic credibility score for the identity can be validated by consensus, whether to authorize the identity to perform the action in the blockchain network.
Makmel fails to disclose the unique limitations recited above as claimed in the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497